4 F.Supp. 280 (1933)
In re WILLIAM McKINLEY LODGE NO. 840, F. & A. M.
District Court, S. D. New York.
July 28, 1933.
*281 *282 Leo J. Margolin, of New York City (Michael Feiring, of New York City, of counsel), for petitioning creditors.
Joseph Henry Essner, of New York City for intervening creditor and objector.
Murray L. Jacobs, of New York City, for creditors and bondholders.
Harry Geist, of New York City, for bankrupt.
*283 Harold E. Lippincott, of New York City, for receiver.
FRANK J. COLEMAN, District Judge.
In Bankruptcy. Motion to confirm report of special master upon the issues raised by the petition in bankruptcy and the answer of an intervening creditor. The only question argued was whether the bankrupt, an unincorporated company, was in business, so as to be included among the possible involuntary bankrupts. I am convinced that it conducted a regular course of transactions for the purpose of making a profit out of them and that these transactions were on a sufficiently large scale and sufficiently numerous to make the bankrupt a business company. These transactions were of far more economic importance to the alleged bankrupt than the purely fraternal transactions which were more closely connected with the primary object of the association. The fact that such profit as the lodge might make from the business transactions was not intended to be divided among the members did not prevent the lodge from being a business association.
Report of the special master is, therefore, confirmed. Settle order on notice.